Huthinson, J.
delivered the opinion of the court. The only question presented in this case is, whether the court decided correctly in excluding the testimony offered by the plaintiff, to prove that the deed from the intestate sét up by the defendant, was executed for the fraudulent purpose of defeating his creditors in the collection of their debts ? If this were admissible at all, it would not avail as against the defendant, unless accompanied with testimony to show him conusant of the fraud before or at the time of his purchase. This is urged as a point in the defendant’s brief, and has been so long and so repeatedly decided as not to be considered vexata questio ; and the case does not state any offer of the plaintiff to prove the defendant conusant of this fact. This would seem a defect in the statement offered. But that which the plaintiff’s counsel have urged will be considered. Our statutes, séep. 171, sec. 14, and p. 266, sec. 7, render fraudulent conveyances void as against the person whose right, debt or- duty :3s intended to be avoided ; but not so with regard to the person *96conveying. He is not permitted to avail himself of his own wrong to avoid his deed. It would not be good policy to hold out such inducements to fraudulent contracts, as to suffer a man to transfer his property to avoid payment of his debts, and, when tha* object is-gained, recover back his property. This is neither admitted by statute nor common law. The property thus conveyed is fatally gone from the person conveying. The plaintiff claims as administrator, and for the benefit of creditors ; and this is urged as the only method by which the creditors can exert their right over the property thus conveyed to their injury. But the court consider that the powers of the administrator extend only to the rights' which the deceased possessed at the time of his decease. He literally represents the deceased for all the purposes of collecting and paying his debts and settling his estate, and can recover as administrator in no case in which the intestate could not have recovered were he living. The court are not called upon to decide whether the creditors have any remedy upon the facts in this case. There would be great difficulties in any action at law. For they can maintain no action for the land without first obtaining a title by a levy, and in order to that, they must bring an action against the administrator; and this is prevented by the insolvent representation, unless in a very improbable occurrence which would render the administrator liable in his own right.
Adams, for the plaintiff.
Bailey, for the defendant.
If no remedy at law can be devised, that will afford one reason for applying to the court of Chancery, whose decision might do justice to the creditors, without the absurd consequence of giving the surplus, if any, to the heirs of the intestate who had thus fraudulently conveyed. But the court are not disposed to anticipate all the difficulties that might be raised to an application in Chancery,, nor all the ways in which the same might be obviated ; yet that course appears at present more plausible than any action at law.— However, whether there may or may not be another and better remedy, this action, in favor of the administrator connotbe maintained against the deed of his intestate, which conveyed all his-right to Frazer, under whom the defendant shows title. The testimony offered by the plaintiff was correctly excluded, and judgment must be entered according to the verdict.